Exhibit 10.1

 

[g67311ksi001.gif]

 

CONFIDENTIAL

 

March 7, 2016

 

Mr. Robert J. McNally

13114 Indian Creek Road

Houston, TX 77079

 

Dear Mr. McNally:

 

Please accept this letter as a personal invitation to join our team and an
official offer of at-will employment as a Senior Vice President and Chief
Financial Officer in our Pittsburgh office, reporting to David L. Porges,
Chairman and Chief Executive Officer.  Your election as Senior Vice President
and Chief Financial Officer of each of EQT Corporation, EQT Midstream Services,
LLC and EQT GP Services, LLC will take place following your acceptance of this
offer.

 

Please carefully review the following sections of this letter, as they delineate
the conditions of our offer.  This offer is contingent upon the successful
completion of a mandatory drug screen, background check, and execution and
delivery of the Non-Compete Agreement referenced below.  If you have questions
about these pre-employment evaluations, please contact Mary Bawcom at
412.553.5861.

 

Base Salary

Your beginning base salary will be $16,592.31, paid bi-weekly.  This is
equivalent to $431,400.00 annually.  Future adjustments in base salary, if any,
are generally made by the Management Development and Compensation Committee
(“the MDCC”) of the EQT Corporation Board of Directors in conjunction with our
annual performance review process.

 

Car Allowance

You will be provided a car allowance in the amount of $348.46, paid bi-weekly. 
This is equivalent to $9,060 annually, and is intended to cover the annual cost
of acquiring, maintaining and insuring a car.

 

Short-Term (or Annual) Incentive Compensation

In addition to your base salary, EQT Corporation (“EQT” or “Company”) offers
incentive compensation under the EQT Corporation Executive Short-Term Incentive
Plan (“ESTIP”).

 

Your 2016 target for the ESTIP will be 75% of the midpoint of your position,
prorated based on full months worked during the calendar year in which you were
hired.  For calculation purposes, the proration will begin on the first calendar
day of the first full month following your hire date.  Your ESTIP target for
future years will be established by the MDCC.

 

EQT Corporation | EQT Plaza | 625 Liberty Avenue | Suite 1700 | Pittsburgh, PA
15222

T 412.553.5712 | F 412.553.5722 | www. eqt.com

 

--------------------------------------------------------------------------------


 

Signing Bonus

You will be eligible for a $500,000 cash signing bonus.  This bonus will be paid
in the first pay period following your start date.  If you terminate your
employment with EQT prior to your second year anniversary date, you will be
required to repay the signing bonus in full within 30 days of your termination
date.

 

You will also be eligible for a $500,000 restricted stock signing bonus,
determined on a basis consistent with the Company’s practice.  This award will
be granted on your commencement date or as soon thereafter as is practical and
will vest on the one year anniversary of your employment.  If you terminate your
employment with EQT prior to your second year anniversary date, you will be
required to repay the value at vesting in full within 30 days of your
termination date.

 

Any disputes arising over your obligation to repay any amounts under this
section to the Company will be resolved through final and binding arbitration in
accordance with Section 11 of the Non-Compete Agreement described below.

 

Long-Term Incentive Plan

You are eligible for a 2016 long-term incentive award consisting of
performance-based restricted awards and options (assuming your employment
commences on or before March 30, 2016) valued at $3,000,000, determined on a
basis consistent with the Company’s practice.  The awards will be granted on
your commencement date or as soon thereafter as is practical.  They will be
governed by the EQT Corporation 2014 Long-Term Incentive Plan and the related
Program documents and participant award agreements.  The actual number of shares
granted will be determined using the closing price of EQT stock on the grant
date, rounded up to the next 10 shares.  Your long-term incentive award for
future years will be established by the MDCC.

 

Equity Ownership Guidelines

Consistent with the goal of driving long-term value creation for shareholders,
the Company’s equity ownership guidelines require significant equity ownership
by our executive officers.  Qualifying holdings include EQT stock, EQT GP
Holdings, LP (EQGP) units and EQT Midstream Partners, LP (EQM) units owned
directly, EQT shares held in the Company’s 401(k) plan, time-based restricted
stock and units, and performance-based awards for which only a service condition
remains, but do not include other performance-based awards or options.  Although
mandatory, there is no deadline for achieving the ownership guidelines and
executives are not required to purchase EQT stock, EQGP units or EQM units.  The
net shares or units acquired through incentive compensation plans (through the
exercise of options, the vesting of restricted stock or similar) must be
retained if an executive has not satisfied his target.  An executive’s failure
to meet the equity ownership guidelines may influence an executive’s mix of cash
and non-cash compensation.  Executives are not permitted to pledge their EQT
equity, or EQGP equity if they are also directors or executive officers of
EQGP’s general partner or EQM equity if they are also directors or executive
officers of EQM’s general partner.  Executives are not permitted to hedge or
otherwise invest in derivatives involving EQT stock, EQGP units or EQM units.

 

All executive officers, other than the CEO, currently have a three times base
salary guideline.

 

2

--------------------------------------------------------------------------------


 

Confidentiality, Non-Solicitation and Non-Competition Agreement

This offer is conditioned upon you executing the enclosed Confidentiality,
Non-Solicitation and Non-Competition Agreement (“Non-Compete Agreement”).

 

Executive Alternative Work Arrangement

You have the option at this time of electing to participate in Executive
Alternative Work Arrangement status following your cessation of full-time
employment with EQT.  If you desire to participate, you must make an election at
this time in conjunction with the execution of your Non-Compete Agreement.  See
“Executive Alternative Work Arrangement Employment Agreement” attached as
Exhibit A to the Non-Compete Agreement and the election form that immediately
precedes Exhibit A to the Non-Compete Agreement.

 

Work Schedule Options

In order to provide employees with a way to maintain work/life balance, EQT has
two work schedule options — a 9/80 work schedule and a traditional 8-hour day/5
days per week option.  Under the 9/80 work schedule, during the standard 80-hour
pay period employees work eight 9-hour days (Monday through Thursday) and one
8-hour day (Friday), with a tenth day off (alternate Friday).

 

Initially, you will work the traditional work schedule until you make a
selection and discuss it with your supervisor.  Detailed information on these
work schedule options, holidays and vacation will be covered in orientation. 
You will have 31 days to make your schedule selection.

 

Employee Benefits

You will have the opportunity to participate in such group medical, dental, life
and disability insurance plans, retirement and savings plans and other fringe
benefit programs as are available generally to employees of the Company, and as
may be amended from time-to-time.

 

Additional Retirement Benefit

Once 401(k) contributions for executive officers reach the maximum level
permitted under the 401(k) plan or by regulation, Company contributions are
continued on an after-tax basis under the 2006 Payroll Deduction and
Contribution Program through an annuity program offered by Fidelity Investments
Life Insurance Co.  Each year, the Company also contributes an amount equal to
11% of each executive officer’s annual incentive award to such program.

 

Perquisites

See “2016 Executive Officer Perquisites” document attached.

 

Vacation and Holidays

Your annual vacation entitlement will be 240 hours, which will be prorated for
the first year based upon full months worked.  Additionally, EQT presently
observes certain paid holidays.

 

3

--------------------------------------------------------------------------------


 

Relocation Benefits

You will be eligible to receive the following Tier IV moving and relocation
benefits, provided that you sign the enclosed Relocation Expense Reimbursement
Agreement:

 

·                  Miscellaneous Allowance in the amount of $10,000.  The
Miscellaneous Allowance is not grossed up for tax purposes.

 

·                  Please see the attached Moving and Relocation Benefit Summary
for additional details on this benefit.

 

Contingency Matters

This offer and your continued employment with EQT are contingent upon the
following:

 

·                  In accordance with the Federal Immigration Reform and Control
Act of 1986, you are required to provide EQT with verification of your identity
and eligibility to work in the United States; and

 

·                  Submitting to and successfully completing all pre-employment
assessments including a drug screen, background check, and execution and
delivery of the Non-Compete Agreement.

 

The benefits and perquisites described above are subject to review and
modification by the MDCC or, if applicable to all employees, by EQT from time to
time.

 

We anticipate your tentative starting date to be March 21, 2016.

 

Please understand that employment with EQT is at-will, which means that either
you or the Company can terminate the employment relationship at any time, with
or without cause.  This employment-at-will relationship cannot be changed except
by a written agreement approved by the MDCC and signed by an authorized officer
of the Company.

 

If you have any questions regarding this offer, please contact me at
412.553.5712.  Should you accept, you must also complete and return the attached
Non-Compete Agreement to the attention of Mary Bawcom via fax at 412.553.5732 or
via e-mail in the form of a .pdf to onboarding@eqt.com.

 

With your acceptance, you confirm that you are not currently bound by or subject
to any confidentiality or non-competition agreement with a previous employer
that you have not previously disclosed to us and, if in writing, provided a copy
to us.

 

EQT’s onboarding process is administered through an online application called
Taleo Onboard.  Once we receive your signed offer letter, you will receive an
e-mail from Taleo Onboard with details to set up your username and password. 
Please log-on to Taleo Onboard immediately to complete your profile, post-offer
employment questionnaire and background check release forms.  Until these forms
have been completed, we cannot initiate your mandatory pre-employment
assessments.  If you experience any problems using Taleo Onboard, please send an
email to onboarding@eqt.com or contact Mary Bawcom at 412.553.5861.

 

4

--------------------------------------------------------------------------------


 

This offer expires seven days from the date of this letter.

 

Confidentiality

This letter is confidential, and its contents are intended solely for review by
you and your counsel.  You should not disclose, and you will advise your counsel
not to disclose, this letter’s contents or the fact of its existence to any
third party without our prior written consent.  You understand that action by
the boards of EQT, EQGP and EQM to appoint you as principal financial officer of
the respective organizations will require a public announcement by the Company. 
We understand that disclosing your consideration of this offer and your
acceptance thereof may be detrimental to your current position.  Except as may
be required by law or stock exchange rule, the disclosure of this offer and your
acceptance, if any, to any third party other than your counsel and our
representatives subject to an appropriate confidentiality obligation, will be
mutually agreed upon and coordinated.

 

Please return one copy of this letter with your signature indicating your
acceptance or rejection of this offer, and the terms and conditions contained
herein, to me.  If you have any questions, please contact me directly.

 

Sincerely,

 

/s/ Charlene Petrelli

 

 

 

 

 

Charlene Petrelli

 

 

Vice President and Chief Human Resources Officer

 

 

 

I Accept / Reject (circle) the Company’s offer of employment and the terms and
conditions set forth herein:

 

/s/ Robert J. McNally

 

March 10, 2016

Robert J. McNally

 

Date

 

5

--------------------------------------------------------------------------------